PCIJ_A_07_GermanInterestsUpperSilesia_DEU_POL_1926-05-25_JUD_01_ME_02_EN.txt. 86

DISSENTING OPINION BY COUNT ROSTWOROWSKI.
[ Translation. ]

I regret that I am not able to agree with the conclusions and with
certain of the reasons given in the Judgment delivered in the case
concerning certain German interests in Polish Upper Silesia, and in
particular with the following points :

1.— The Court, in its Judgment No. 6, dismissed the plea to the
jurisdiction in the so-called case of the Chorzôw factory, declared
the Application to be admissible and reserved it for judgment on the
merits, that is to say, fora decision above all of the dispute as to the
applicability or non-applicability in the present case of the provisions
of Articles 6 to 22 of Head III of the Geneva Convention, this
dispute constituting the only real issue in the case. The jurisdic-
tion which the Court held that it possessed under Article 36 of the
Statute was based on Article 23, paragraph I, of the Convention of
Geneva, which, together with Articles 6 to 22 of the same Convention
and Articles 92 and 297 of the Treaty of Versailles, has for effect to
determine the sense of the solution to be given to the problem
thus raised by the litigant Parties.

The mandate conferred by the two States signatories of the
Convention, far from being general and unlimited, is, on the
contrary, special and circumscribed, both as regards the facts and as
regards the legal principles to be applied in deciding whether these
facts are or are not in conformity with them.

The facts must in this case be presented in the form of acts
falling within the category of acts regulated in an abstract way in
Head III of the Convention, and must. be examined in the light of
the rules which are inscribed in the Convention.

Facts not possessing the nature indicated, appear to be outside
the scope of the Court's consideration, as also is the application of
other legal principles, failing a common agreement between the
two States, duly provided for in Article 23 which is decisive in
fixing the limits of the mandate. The assertion of one of the
Parties, for the purpose of interpreting these positive provisions in a
wider sense, is not sufficient to overthrow the position of the other
Party who relies on and holds strictly to the definite and decisive
text of the mandate.
DISSENTING OPINION BY COUNT ROSTWOROWSKI : 87

The problem of the applicability of Articles 6 to 22 of the Con-
vention can, it would seem, only be solved in so far as it is shown
that the limits laid down by the genuine or presumed—but in
any case common—wishes of the Parties have been observed.

This leads me to think that in the present case the dispute
between Germany and Poland might and should have been settled
without its having been necessary to consider in detail and to give a
definite decision on the legality or correctness of the acts with which
the Parties charged each other, in so far as these acts were accom-
‘plished outside the special sphere delimited by Article 23 of the
Convention. The extreme caution which seems to me necessary
in the present circumstances is further warranted by the three
following considerations : |

(a) The system of the Geneva. Convention consists of a very
methodical division of subjects and a very ingenious distribution
of international tribunals before which disputes may be brought—
tribunals which are of very different class and nature, but which
are directly connected—by the place which the provisions relating
to them occupy in the text—with the rules of substantive law
which they are called upon to respect and to cause to be respected ;
each of these tribunals is enclosed in a water-tight compartment,
without the power of its own accord to extend its jurisdiction or
its competence over neighbouring sections.

(6) The Parties themselves were careful, by a useful or superfluous
precaution, expressly to exclude the intervention of an internationai
jurisdiction. Such is the meaning of Article 2, paragraph 2, of the
Convention which, subject to the exception contained in paragraph 1,
withdraws. from consideration by an international tribunal, even in
the case of evocation, the question whether (legislative) provisions
enacted by Poland arein conformity with the stipulations of Article tr;
and Article x contains at the beginning and at the end of para-
graph I two important reserves: “In so far as the transfer of sover-
eignty does not involve other consequences, the provisions of substant-
ive law which, at the date of the transfer of sovereignty, are in
force in the Polish part of the plebiscite territory, will remain in
force for fifteen years, subject to such modifications as may arise out
of the transfer of sovereignty.” The two reservations mentioned
explain why Poland desired to place all classes of legislative
provisions connected with the change of sovereignty outside the
scope of international control.
DISSENTING OPINION BY COUNT ROSTWOROWSKI 88

(c) Poland was equally careful to withdraw from an international
jurisdiction matters in regard to the interpretation of Article 256
of the Treaty of Versailles, as is shown in Article 4 of Head IT and
in Article 600 of the Convention of Geneva, and also in the docu-
ments relating to the origin of the Convention, from which it
appears that the Polish Government was never willing to submit
to international proceedings in this matter (Cf. the President of the
Reichsgericht, Dr. Simons, in his article entitled: The Inter-
national Jurisdictions of the plebiscite territory of Upper Silesia—
Biätter für Gesetzeskunde 1922, No. 6, page 538). In the face of
an intention to the contrary so clearly expressed, it is permitted to
ask whether the fact of accepting, without imperious reasons,
jurisdiction over a dispute arising out of these reserved matters, as
over a preliminary point, might not perhaps have for sole effect to
compel Poland, by a roundabout method, to submit to what she
had not of her own free will been willing to accept.

In these circumstances I am ail the more unable to approve of
the method, adopted in the Judgment, of dealing with the legitim-
acy of acts standing outside the compass of Head III, seeing
that, even if they were shown to be illegal, this fact would in no
way render it unnecessary to return to the principal question, which
still remained open, viz. the applicability of Articles 6 to 22 of the
Convention.

2. — In accordance with what has been previously said, the law
which determines the question of applicability in the present case
is exclusively found in Articles 6 to 22 of the Convention of Geneva
and in Articles 92 and 297 of the Treaty of Versailles to which
Article 7 relates. Its chief subject is liquidation, which we might
call “Upper Silesian liquidation”, and which forms only a part of
the liquidation in its general sense laid down by the Treaty of
Versailles. It is the latter Treaty which furnishes the essential
elements and detailed rules.

Head III of the Convention of Geneva cannot be separated from
the trunk to which it is attached. The substance of liquidation
consists, for the States authorized to apply it in relation to Ger-
many, (I) in the right of dispossessing German nationals and com-
panies controlled by German nationals of the object of their pos-
session, and this solely on the ground of such nationality ; and
(2) in the guarantee offered in principle to owners thus evicted of
obtaining an equivalent or an indemnity in valuables not having
DISSENTING OPINION BY COUNT ROSTWOROWSKI 89

any local connection in the country of liquidation. The detailed
rules relate-to the limitation of the categories of persons liable to
liquidation, to the designation of those persons who must pay the
indemnity and to the destination of the sums arising therefrom.

Head III of the Convention of Geneva borrows from the Treaty
of Versailles the essential elements of liquidation and the rules
relating to direct payment of the indemnity by the cessionary
State to the owner. It adds a large number of special rules—
especially as regards persons and objects liable to liquidation, pro-
cedure of liquidation, etc. Far from overthrowing this institution,
which stands outside the ordinary principles of law, it retains it,
while reducing it to more modest proportions. But that is precisely
to what its function is confined, and especially that of Article 6,
which, in its first clause, constituting a rule peculiar to Upper
Silesia, indicates the limited category. of persons and property
subject to the liquidation system, and which, in its second clause,
protects the- property, rights and interests of German national
from any liquidation except under this special system.

I do not consider that anything can be found in this new arrange-
ment of the internal system of liquidation, as found in Article 6,
of a nature to have effected the slightest change in the working of.
rules, systems and institutions which are foreign to liquidation.

The result could not have been different if, in Head III, liquid-
ation in Upper Silesia had, as the German Government desired,
been entirely prohibited.

From the point of view of terminology it may be remarked that
if, in Head ITI, the term “expropriation” is in preference employed,
it is none the less certain that this expropriation has borrowed its
whole contents from liquidation, of which it is only one particular
application, and that, as is shown in the documents relating to the
origin of. the Convention of Geneva, the choice of this term was
made in view of the indemnities payable to the owner, a fact which
made this mode of liquidation similar to the institution of expro-
priation. But the second clause of Article 6 and the whole special
structure of expropriation provided in Articles 7 to 22 are there to
show that this particular expropriation has been quite unable to
free itself from the bonds which attach it by the substance of liquid-
DISSENTING OPINION BY COUNT ROSTWOROW SKI go

ation to the Treaty of Versailles. Whether the expression ‘expro-
priation in the nature of liquidation” or “liquidation in the nature
of expropriation”’ be used, the thing remains the same, the two
terms “‘expropriation’”’ and “liquidation” being there to explain
and supplement each other. What, on the contrary, seems to me
incompatible with the provisions of Head III of the Convention
is that the whole idea of “liquidation” should be set aside and that,
when use is made of the term “expropriation”’, this term should be
employed in its general sense, quite apart from its most intimate
connection with the very substance of liquidation.

While I am happy to note that the Judgment admits that cer-
tain acts, such as expropriation for public purposes, judicial liquid-
ation, etc., are not affected by the Convention, I regret that I
cannot agree with the idea that the Convention affects either any
other measures or those which general international law does not
permit to be taken as regards foreigners. However worthy of all
respect general international law may be, it is certain that it was not
incorporated by the will of the Parties in any of Articles 6 to 22
of the Convention, and that Article 23 can in no’ way serve as a
basis for it.

3. — The system then of Head III of the Convention is, as I have
tried to show, a system of very well-defined outline and very definite
in its consequences, in so far as these relate to the field of contentious
procedure. I pass to the other body of facts and legal principles in
regard to which a decision has to be given, whether the system of
Head IITis or is not applicable to it, and in the centre of which is to
be found the Polish law of July 14th, 1920, introduced into Upper
Silesia in 1922. This law is at the centre, for, the taking over of
the Chorzéw factory was only carried out in execution of that law,
and, on the other hand, the lawitself appears as a general measure
of execution in relation to other rights and obligations of an inter-
national character connected with the change of sovereignty in the
territories ceded to Poland by the German Reich. It is the appli-
cation of Articles z and 5 of this law, according to the first German
submission, which is to be considered in abstracto as a measure of
liquidation within the meaning of Articles 6 and the following of
the Convention of Geneva. It is further the application of the same
articles in connection with the factory of Chorzéw that, according
to the German submission No. 2, when it speaks of the attitude of
DISSENTING OPINION BY COUNT ROSTWOROWSKI OI

the Polish Government towards the Oberschlesische Stickstoff-
werke and Bayerische Stickstoffwerke Companies, is to be declared
as not in conformity with the provisions of Article 6 and the follow-
ing of the Convention of Geneva.

Now, between these two different systems, succession to the
property of the Reich and liquidation of private property, there
exists no common link. Their legal foundations are quite as
different as their structure. The principal partners, Germany as
ceding and Poland as cessionary State, are principally interested,
without it being possible to forget the Powers concerned in the
settlement of reparations. In its action Poland is endeavouring to
obtain possession of Reich property which she claims as belonging
to her by reason of the change of sovereignty. If individuals are
affected, they are only affected accidentally, in a subsidiary and
secondary manner. The differential character, so essential for the
notion of liquidation, is entirely lacking here.

It is sufficient to observe this in order to conclude that the facts
mentioned in the German submission and placed before the Court
in view of its decision, are not facts of liquidation or of liquidatory
expropriation—and here I am glad to agree with the Judgment,
which nowhere seems to recognize that they have that nature.

It is sufficient to observe this in order to conclude further that
these facts, not being facts of liquidation, cannot be considered or
classified in the light of the provisions of Head III, and therefore
cannot be recognized either as in conformity or compatible, or not
in conformity and incompatible, with these provisions—and here I
regret I do not agree with the Judgment, which, on the contrary,
seems to set out from the idea that this logical operation—apart
from the notion of liquidation—would be admissible.

Without entering into the details of this demonstration, I beg
to dissent from it, by reason of the following general considerations :

(a) The applicability of Articles 6 to 22 of the Convention can-
not, I think, be demonstrated by means of showing the incompat-
ibility with these articles of the Polish law : for, in order to declare’
a Measure incompatible, we must first admit, in any case in petto,
that these articles are applicable. Two parallel systems may dis-
play certain differences without such differences leading to the
conclusion that they are mutually incompatible.

(b) When the Judgment states that “having regard to the con-

12
DISSENTING OPINION BY COUNT ROSTWOROWSKI O2:

text of [Article 6 of the Convention], it seems reasonable to sup-
pose that the intention was, bearing in mind the régime of liquida-
tion instituted by the Peace Treaties of 1919, to convey the meaning
that, subject to the provisions authorizing expropriation, the
treatment accorded to German private property, rights andinterests
in Polish Upper Silesia is to be the treatment recognized by the
generally accepted principles of international law’’,—it is permis-
sible to see therein only a supposition which conflicts with the
second clause of Article 6, which does not incorporate in Head ITI
general. international law and contents itself with prohibiting
unlawful liquidation.

- (c) When the Judgment states that “it is certain that expropria-
tion is only lawful in the cases and under the conditions provided
for in Article 7 and the following articles ; apart from these cases,
or if these conditions are absent, expropriation is unlawful’, it is
permissible to ask on what notion of expropriation the Judgment
is here based: is it on that of liquidatory expropriation or that
of expropriation pure and simple? For this fact is not without
importance for the purpose of drawing, from the passage quoted,
conclusions some of which would certainly be far distant from
Article 6 of the Convention.

(4) When the Judgment, after stating that the expropriation
admitted under Head III is a derogation from the rules generally
applied as regards the treatment of foreigners and the respect
for acquired rights, further adds: “As this derogation itself is
strictly in the nature of an exception, it is permissible to conclude
that no further derogation is allowed”, it appears not to take
account of the fact that the law concerning the treatment of
foreigners is not included under Head III, and that the very
principle of respect for acquired rights—apart from the derogation
admitted under Head IJI—is pronounced under another Head—
Head Il—-which, in itself, forms an independent body of special
legal rules and contains an express reserve: “without prejudice
to the provisions of Article 256 of the Treaty of Peace of Versailles’’.

(e) Finally, when the Judgment states that Head III contains
certain prescriptions and formalities to be observed in liquidation
procedure, I do not consider that it is possible to draw the further
conclusion that the observation of these forms or similar forms is,
DISSENTING OPINION BY COUNT ROSTWOROWSKI 93

by this fact alone, prescribed in other fields of international legal
intercourse.

4. — Passing to the last part of the Judgment, which is devoted,
with reference to Head III of the Geneva Convention, to the con-
sideration of the various international or national legal grounds
on which were based, on the one hand, the Polish law of 1920 and,
on the other hand, the contracts concluded on December 24th, 1919,
by the Reich with the Oberschlesische Stickstoffwerke and the
Stickstoff-Treuhand Gesellschaft—an argument which I regarded
as not pertinent and not particularly necessary in the present case—,
I confine myself to expressing my regret that I cannot associate
myself either with the negative result of this examination, in
relation to all the other grounds put forward by Poland, or with the
positive results formulated in regard to the contracts of 1919.

(Signed) RoSTWOROWSKI.
